Citation Nr: 0211812	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
medial meniscectomy of the right knee.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




REMAND

The veteran served on active duty from July 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2002, the RO notified the veteran that his 
records were being transferred to the Board.  In a written 
statement dated April 5, 2002, the veteran's representative 
requested that the veteran's claim be remanded to the RO for 
the admission of additional evidence.  In a letter dated July 
1, 2002, the Board pointed out that 38 C.F.R. § 20.1304(c), 
which required that the Board refer additional evidence to 
the regional office for consideration unless the veteran or 
his representative waived regional office consideration of 
that evidence, was deleted effective February 22, 2002.  See 
67 Fed. Reg. 3099, 3015 (January 23, 2002).  The Board 
indicated that it would suspend review of the veteran's 
appeal for thirty days from the date of the letter in order 
to allow sufficient time for the submission of new evidence.  
In response, the veteran's representative submitted a letter 
dated July 24, 2002, in which a personal hearing was 
requested.  Accordingly, a remand is required for the RO to 
schedule such a hearing.

Accordingly, this claim is REMANDED for the following:

The RO should inform the veteran and 
his representative of the various 
options for hearings at the RO before 
RO personnel or before a Member of the 
Board, and schedule the veteran for a 
hearing in accordance with the 
veteran's desire and applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




